DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 and 15-26 are pending in this application.

Claim Rejections - 35 USC § 102(a)(1) Withdrawn
In the office action dated 12/15/21, the examiner rejected claims 1-3, 6-7, 15-18, 21-23, and 26-27 under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto.  In response the applicant has substantially narrowed down the claim scope, e.g., requiring that the system determines if the historical transaction information does not exist, the system (the source tracing platform) prompts the user to input (1) user name OR the transaction platform identification, AND (2) the certificate information of the transaction platform.  After which, the source tracing platform sends request and receives the requested transaction information (which is the certification information) only after the user is authenticated.  These newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 12/15/21, the examiner rejected claims 4-5, 19-20, and 24-25 under AIA  35 U.S.C. 103 as being unpatentable over Nakamoto in view of Cusden.  In response the applicant has substantially narrowed down the claim scope, e.g., requiring that the system determines if the historical transaction information does not exist, the system (the source tracing platform) prompts the user to input (1) user name OR the transaction platform identification, AND (2) the certificate information of the transaction platform.  After which, the source tracing platform sends request and receives the requested transaction information (which is the certification information) only after the user is authenticated.  These newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 15, and 16 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 15 and product claim 16.  Claim 1 recites the limitations of method of comparing information with a reference (such as the blockchain) for authentication.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Authenticating information by checking with reference information recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “data processing apparatus”, “processor”, “a source tracing platform”, “node in a block chain cluster”, “local storage”, “transaction platform”, “interface” and “memory”, in claim 15; and the additional “computer-readable non-transitory storage medium” in claim 16 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 15 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as data processing apparatus, processor, source tracing platform, and transaction platform; a communication device such as an interface; and a storage unit such as memory, source tracing platform, local storage, and computer-readable non-transitory storage medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 15, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing apparatus amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, e.g., receiving an authentication request for a historical transaction, generating authentication information, acquiring storage information from a block chain, and comparing the authentication information with blockchain information.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 15, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 15, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-6 and 15-26 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. 
Applicant's arguments regarding the 35 USC 101 rejections have been fully considered but they are not persuasive. 
The applicant’s 35 U.S.C. 102(a)(1) and 35 U.S.C. § 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the new elements of added to the claims.   See Claim Rejections - 35 USC § 102(a)(1) Withdrawn and Claim Rejections - 35 USC § 103 Withdrawn above. 

In response to applicant's argument that: 
“35 U.S.C. § 101… the invention recited in amended Claim 1 does not cover any human activity, but relates to interactions of multiple computer devices,”
the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computers” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“the source tracing platform, the source tracing platform being configured to dock any node in a blockchain cluster and an interface being set between the source tracing platform and the transaction platform,”
the examiner respectfully disagrees.   This is data processing, part of a computer system that is being used as a tool to perform the abstract idea.

In response to applicant's argument that: 
“in the receiving step, the source tracing platform inquires whether the transaction information of the historical transaction exists in a local storage,”
the examiner respectfully disagrees.   This is data transmission, part of a computer system that is being used as a tool to perform the abstract idea.

In response to applicant's argument that: 
“source tracing platform needs to generate a hash value of the transaction information,,”
the examiner respectfully disagrees.   This is also data processing and data manipulation, part of a computer system that is being used as a tool to perform the abstract idea.

In response to applicant's argument that: 
“acquires storage information of the historical transaction from the block chain by docking with any node in the blockchain cluster,”
the examiner respectfully disagrees.   This is data transmission, part of a computer system that is being used as a tool to perform the abstract idea.

In response to applicant's argument that: 
“blockchain is a storage technology that is different from a database,”
the examiner respectfully disagrees.   Blockchain technology is usually a public ledger that function as a database for users.

In response to applicant's argument that: 
“information interactions between multiple computer devices,”
the examiner respectfully disagrees.  As stated above and in the prior office action, this is nothing more than using “generic computers” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“directed to a practical application… "[t]he security of the storage of the transaction information is improved while improving the accuracy and authenticity of the authentication,”
the examiner respectfully disagrees.   Using multiple storages/processing to safeguard information loss or corruption does not integrate the abstract idea into a practical application.  Otherwise, every patent application that uses blockchain as a ledger would be 35 U.S.C. § 101 eligible without having any real technological improvement.

In response to applicant's argument that: 
“contrary to the assertion on page 4… incorporate any abstract idea into a practical application need not be some type of non-generic hardware,”
the examiner respectfully disagrees.   No such assertion was made.  In fact, the examiner stated that “these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.”

In response to applicant's argument that: 
“directed to a specific improvement over prior systems as it determines whether the transaction information of the historical transaction is authentic by comparing the authentic identification
information of the historic transaction with the storage information of the historical transaction
in a blockchain,”
the examiner respectfully disagrees.   This is simply an implementation of the abstract idea of checking reference data to authenticate the current information (here, using blockchain as reference data storage).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698